Case: 22-60190     Document: 00516585988         Page: 1     Date Filed: 12/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              December 21, 2022
                                  No. 22-60190                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Corla Jackson,

                                                           Plaintiff—Appellant,

                                       versus

   Siegel Group, L.L.C.; Jason Weber; Siegel Group Nevada,
   Incorporated; Stephen Siegel, also known as Steve
   Siegel; Imagination Holdings,L.L.C.; 3491 Dolphin
   Gautier Holdings, L.L.C.; Siegel Group,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:20-CV-355


   Before Jones, Stewart, and Haynes, Circuit Judges.
   Per Curiam:*
          Plaintiff Corla Jackson appeals the district court’s dismissal of her
   claims and its decision to set aside the entry of default against several


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60190      Document: 00516585988          Page: 2    Date Filed: 12/21/2022




                                    No. 22-60190


   defendants. All Jackson’s claims stem from what she characterizes as her
   wrongful eviction from her apartment. The defendants are various legal
   persons that Jackson claims constitute her former landlord (collectively the
   “Siegel defendants”) as well as Jason Weber, the general manager of the
   property.
          Jackson obtained entries of default against the Siegel defendants for
   their failure to respond. The Siegel defendants then appeared, arguing that
   they had been improperly served and that good cause existed to set aside the
   default. They also sought dismissal of all claims on the ground that Jackson
   had not been evicted.
          The district court set aside the default and dismissed all of Jackson’s
   claims. He found good cause to set aside the default for several reasons,
   including that the recipient of the summons—a receptionist at one of the
   defendants’ corporate headquarters—was not an agent authorized to receive
   service for any of the Siegel defendants. He also dismissed all federal claims
   with prejudice. He found no factual allegations to support her claims under
   42 U.S.C. § 1982 or the Fair Housing Act. And he found her claim based on
   the CDC’s eviction moratorium mooted by the Supreme Court’s decision in
   Alabama Ass’n of Realtors v. Dep’t of Health & Hum. Servs., 141 S. Ct. 2485
   (2021). The Fifth and Fourteenth Amendment claims were dismissed for the
   lack of state action. Finally, he dismissed all state claims without prejudice.
   He found that the court lacked diversity jurisdiction because Weber was a
   citizen of the same state as Jackson, and he declined to exercise supplemental
   jurisdiction over the state law claims after considering the factors laid out in
   28 U.S.C. § 1367(c).
          The judgment of the district court is AFFIRMED. We find no
   reversible error of law or fact and affirm essentially for the reasons stated in
   the thorough opinion of the district court.




                                          2